Citation Nr: 0107290	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-067 29	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for glaucoma, claimed as a 
right eye condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from December 1958 to 
January 1981.  This case comes to the Board of Veterans' 
Appeals (Board) from a January 2000 RO decision that denied 
service connection for glaucoma, claimed as loss of vision in 
the right eye.  The veteran had a hearing before an RO 
hearing officer in June 2000; at that time he canceled an 
earlier request for a Board hearing.


REMAND

In its January 2000 decision, the RO denied the claim for 
service connection for glaucoma (claimed as loss of right eye 
vision) on the grounds that the claim was not well grounded.  
However, during the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
among other things eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  Id.  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

With a December 2000 written presentation to the Board, the 
veteran's representative submitted a portion of a medical 
text which suggests a possible link between glaucoma and an 
eye ointment (mitomycin-C) used as an adjunct to some eye 
surgeries.  The representative requested that the Board 
remand the case to obtain records pertaining to right eye 
surgery which the veteran had during service in September 
1969, and for an eye examination with an opinion from an 
ophthalmologist concerning the etiology of the veteran's 
currently diagnosed glaucoma.  The Board also notes that the 
service separation examination showed non-correctable loss of 
vision in the the right eye and current records show 
bilateral defective vision.  

In order to satisfy the VA's duty to assist the veteran, the 
RO should attempt to obtain any additional service medical 
records concerning eye surgery in 1969, and should provide a 
current VA eye examination with a medical opinion.  

Accordingly, this case is REMANDED for the following:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
health care providers (VA or non-VA) where 
he has received eye treatment since 
service.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
obtain copies of the related medical 
records not already on file. 

2.  The RO should contact the service 
department and attempt to obtain any 
additional records pertaining to the 
veteran's right eye surgery at the Naval 
Hospital in Pensacola, Florida in 
September 1969.  Progress notes and order 
sheets should be included, if available.  
The RO should ensure that it has all 
obtainable treatment records.

3.  Thereafter, the RO should have the 
veteran undergo a VA ophthalmology 
examination to determine the nature and 
etiology of all current eye disorders.  
The claims file should be provided to and 
reviewed by the doctor in conjunction with 
the examination, and the examination 
report should note that such has been 
accomplished.  All current eye disorders 
should be diagnosed.  Based on examination 
findings, historical records, and medical 
principles, the doctor should provide a 
medical opinion, with full rationale, as 
to whether any currently diagnosed eye 
condition is etiologically related to 
findings shown in the active duty service 
medical records, and whether any current 
glaucoma developed secondary to any eye 
ointment including mitomycin-C (if such 
was used), administered in connection with 
eye surgery in service in 1969. 

4.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's service connection claim.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any subsequent regulations and VA and 
court instructions on the subject.  

5.  After completion of the foregoing, the 
RO should review, on the merits, the claim 
for service connection.  If the claim 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and the 
opportunity to respond, before the case is 
returned to the Board.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

